Name: Council Regulation (EEC) No 3134/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for salad beetroots falling within subheading ex 07.01 G IV of the Common Customs Tariff and originating in Cyprus (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 11 . 83 Official Journal of the European Communities No L 312/33 COUNCIL REGULATION (EEC) No 3134/83 of 24 October 1983 opening, allocating and providing for the administration of a Community tariff quota for salad beetroots falling within subheading ex 07.01 G IV of the Common Customs Tariff and originating in Cyprus ( 1984) Whereas , since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, all transac ­ tions concerning the administration of shares allo ­ cated to that economic union may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , HAS ADOPTED THIS REGULATION : Whereas, in Regulation (EEC) No 1922/83 ('), the Community laid down the arrangements applicable to trade with Cyprus for 1983 ; whereas Article 2 of that Regulation provides for the opening of a Com ­ munity tariff quota of 1 500 tonnes of salad beetroots, falling within subheading ex 07.01 G IV of the Common Customs Tariff and originating in Cyprus , at a rate of customs duty equal to 50 % of the customs duty in the Common Customs Tariff ; Whereas, pending the definition of arrangements applicable beyond 31 December 1983 it is necessary to extend provisionally for 1984 the arrangements which the Community applies currently to trade with Cyprus on the basis of the abovementioned Regulation ; whereas , therefore, the Community tariff quota in question should be opened for the period from 1 January to 31 December 1984 ; Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninter ­ rupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, in the present case, it seems advisable not to allocate this quota among the Member States without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure speci ­ fied in Article 1 (2); whereas this method of man ­ agement requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Article 1 1 . From 1 January to 31 December 1984, the Com ­ mon Customs Tariff duty for salad beetroots , falling within subheading ex 07.01 G IV of the Common Customs Tariff and originating in Cyprus , shall be suspended at 8,5 % within the limits of a Com ­ munity tariff quota of 1 500 tonnes . Within the limits of this tariff quota, Greece shall apply customs duties calculated in accordance with the 1979 Act of Accession and the Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that(') OJ No L 191 , 15 . 7 . 1983 , p. 1 . No L 312/34 Official Journal of the European Communities 12 . 11 . 83 imports may be charged without interruption against their accumulated shares of the Community quota . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota.2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regu ­ lation is complied with . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1983 . For the Council The President G. ARSENIS